      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 1 of 27 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

LAUREN COMBS,                                   )
on behalf of Plaintiff and a class,             )
                                                )
                Plaintiff,                      )
                                                )
        vs.                                     )
                                                )
LDF HOLDINGS, LLC,                              )
MIDAASWI, LLC, and                              )
JESSI LEE PHILLIPS LORENZO,                     )
also known as Jessi Phillips Lorenzo,           )
formerly known as Jessi Lee Phillips,           )
                                                )
                Defendants.                     )

                                 COMPLAINT – CLASS ACTION

        1.      Plaintiff Lauren Combs brings this action to secure redress from predatory and

unlawful loans (such as Exhibit A, Ms. Combs’ loan agreement).

        2.      Plaintiff seeks a declaratory judgment that the loans are void and an injunction

against their collection (Count I), damages pursuant to the Illinois Interest Act, 815 ILCS 205/6

(Count II), damages and injunctive and declaratory relief pursuant to the Illinois Consumer Fraud

Act, 815 ILCS 505/2 (Count III), and treble damages under RICO (Counts IV-VII).

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction under 18 U.S.C. §1964 (RICO), 28 U.S.C.

§1331 (general federal question), and 28 U.S.C. §1367 (supplemental jurisdiction). Depending on

the number of class members and the amount of loans made to them, the Court may also have

jurisdiction under 28 U.S.C. §1332(d).

        4.      This Court has personal jurisdiction over each Defendant because they knowingly

participated in the making of unlawful loans to Illinois residents.

                                                    -1-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 2 of 27 PageID #:2



       5.      Venue is proper because the loans were made to a resident of Winnebago County.

                                              PARTIES

                                               Plaintiff

       6.      Plaintiff Lauren Combs is a resident of Pecatonica, Winnebago County, Illinois.

                                     Defendant LDF Holdings

       7.      Defendant LDF Holdings, LLC (“LDF Holdings”) is a limited liability company

chartered under Wisconsin law. (Exhibit B) Its registered agent and office is Elise Susnik, 3471

County Rd. NN, West Bend, WI 53095. It claims to be wholly owned, indirectly, by the Lac du

Flambeau Band of Lake Superior Chippewa Indians (the “LDF Tribe”). (Material from LDF

Holdings website, Exhibit C)

       8.      LDF Holdings, LLC claims to operate from the second floor of a cigarette store

called the Smoke Shop, located at 597 Peace Pipe Road, Lac du Flambeau, WI 54538. (Image in

Exhibit D)

                                        Defendant Lorenzo

       9.      The president of LDF Holdings, LLC is Jessi Lee Phillips Lorenzo, also known as

Jessi Phillips Lorenzo, f/k/a Jessi Lee Phillips (“Lorenzo”).

       10.     According to her LinkedIn profile (Exhibit E), as well as information posted on

LDF Holdings’ website (Exhibit C, p. 4), Lorenzo is the president of LDF Holdings, LLC despite

not being a member of the LDF Tribe.

       11.     As president, Lorenzo directs and controls the lending activities, policies and

practices of LDF Holdings, LLC and Midaaswi, LLC.

       12.     On information and belief, Lorenzo resides at 708 1st St., Apt. D, Indian Rocks

Beach, FL 33785-2693, and formerly resided at 502 S. Fremont Ave., Apt. 1107, Tampa, FL 33606.


                                                  -2-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 3 of 27 PageID #:3



                                     Defendant Midaaswi, LLC

        13.     Defendant Midaaswi, LLC, doing business as National Small Loan (“Midaaswi”),

is a limited liability company that conducts online lending at high interest rates, in excess of 500%.

It does business via its website, www.nationalsmallloan.com.

        14.     Midaaswi is allegedly reachable at PO Box 632, Lac Du Flambeau, WI 54538.

        15.     Midaaswi claims to be wholly owned, indirectly, by the LDF Tribe. (Exhibit A)

        16.     Midaaswi is allegedly a portfolio company of LDF Holdings, LLC (Exhibit C, p.

3).

        17.     In fact, as described below, the principal economic benefit of the activities of

Midaaswi is received by non-Native American persons, including Lorenzo.

        18.     Midaaswi does business in Illinois over the Internet, via text message, via Automated

Clearing House transactions, and over the telephone.

        19.     Lorenzo acts as the agent of or service provider to Midaaswi d/b/a National Small

Loan, with the knowledge, consent and direct participation of LDF Holdings. For example, she is in

charge of obtaining credit reports when needed for Midaaswi borrowers. She is effectively in charge

of its operations.

                                                FACTS

                     ILLINOIS PROHIBITIONS ON PREDATORY LOANS

        20.     Effective March 23, 2021, the Illinois Predatory Loan Prevention Act made it

unlawful for anyone other than a bank to make loans to Illinois residents at annual percentage rates

in excess of 36%. 815 ILCS 123/15-1-1 et seq. “Any loan made in violation of this Act is null and

void and no person or entity shall have any right to collect, attempt to collect, receive, or retain any

principal, fee, interest, or charges related to the loan.” 815 ILCS 123/15-5-10.


                                                   -3-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 4 of 27 PageID #:4



         21.    Under 815 ILCS 123/15-10-5(b), “Any violation of this Act, including the

commission of an act prohibited under Article 5, constitutes a violation of the Consumer Fraud and

Deceptive Business Practices Act.”

         22.    Both before and after March 23, 2021, it was unlawful for anyone who did not have

a bank or credit union charter or a consumer lending license issued by the Illinois Department of

Financial and Professional Regulation to make loans at more than 9% interest. 815 ILCS 122/1-

15, 4-5; 205 ILCS 670/1.

         23.    Any loans to Illinois residents at more than 9% that are made by unlicensed persons

are void and unenforceable. 205 ILCS 670/20(d) (“Notwithstanding any other provision of this

Section, if any person who does not have a license issued under this [Consumer Instalment Loan]

Act makes a loan pursuant to this Act to an Illinois consumer, then the loan shall be null and void

and the person who made the loan shall have no right to collect, receive, or retain any principal,

interest, or charges related to the loan.”); 815 ILCS 122/4-10(h) (“(h) Notwithstanding any other

provision of this Section, if a lender who does not have a license issued under this [Payday Loan

Reform] Act makes a loan pursuant to this Act to an Illinois consumer, then the loan shall be null

and void and the lender who made the loan shall have no right to collect, receive, or retain any

principal, interest, or charges related to the loan.”).

         24.    Any loans to Illinois residents at more than 9% that are made by unlicensed lenders

violate the Interest Act, 815 ILCS 205/4, and are subject to statutory damages under 815 ILCS

205/6.

         25.    Illinois has a criminal usury statute defines the making of a loan by unlicensed

persons at more than 20% interest as a felony. 720 ILCS 5/17-59 (formerly 720 ILCS 5/39-1 et

seq). It applies to a person who “while either within or outside the State, by his own conduct or that


                                                     -4-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 5 of 27 PageID #:5



of another for which he is legally accountable,” engages in conduct that amounts to an offense if

“the offense is committed either wholly or partly within the State”. 720 ILCS 5/1-5.

        26.     Contracts made in violation of licensing requirements intended to protect the

public, or in violation of criminal laws imposing substantial penalties, are void. Chatham Foot

Specialists, P.C. v. Health Care Serv. Corp., 216 Ill. 2d 366, 380, 837 N.E.2d 48 (2005). Neither choice

of law clauses or other contractual devices can be used to avoid invalidation of loans made at

criminally usurious rates. Madden v. Midland Funding, LLC, 11cv8149, 2017 WL 758518, at *11

(S.D.N.Y. Feb. 27, 2017) (“That New York chose to criminalize such conduct is further evidence

that its usury prohibition is a fundamental public policy.”); MacDonald v. CashCall, Inc., 16cv2781,

2017 WL 1536427, *7 (D.N.J., April 28, 2017).

        27.     The Illinois Department of Financial and Professional Regulation has repeatedly

brought cases against unlicensed out of state lenders that make loans via the Internet or similar

means to Illinois residents in Illinois. E.g., In the Matter of Red Leaf Ventures, LLC, No. 12 CC 569

(https://www.idfpr.com/dfi/ccd/Discipline/RedLeafVenturesCDOrder12CC569.pdf), In the Matter

of Money Mutual, LLC, No. 12 CC 408 (https://www.idfpr.com/dfi/ccd/Discipline/

MoneyMutualCDOrder12CC408.pdf); In the Matter of Hammock Credit Services, No. 12 CC 581

(https://www.idfpr.com/dfi/ccd/Discipline/HammockCreditCDOrder12CC581.pdf);

In the Matter of Makes Cents, Inc., d/b/a Maxlend, No. 17 CC 133 (https://www.idfpr.com/dfi/

CCD/Discipline/17CC133%20-%20Make%20Cents%20dba%20Maxlend%20Cease%20and%20De

sist%20Order%20Bob%208%2016%202017.pdf)

                                    RENT-A-TRIBE SCHEMES

        28.     In an attempt to evade prosecution under usury laws of states like Illinois, non-tribal

owners of online payday lending businesses frequently engage in a business model commonly


                                                   -5-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 6 of 27 PageID #:6



referred to as a “rent-a-tribe” scheme.

        29.      In such schemes, non-tribal payday lenders create an elaborate charade claiming

their non-tribal businesses are owned and operated by Native American tribes.

        30.     The illegal payday loans are then made in the name of a Native American tribal

business entity which purport to be shielded from state and federal laws prohibiting usury due to

tribal sovereign immunity. However, the tribal lending entity is simply a facade for an illegal lending

scheme; all substantive aspects of the payday lending operation – funding, marketing, loan

origination, underwriting, loan servicing, electronic funds transfers, and collections – are performed

by individuals and entities that are unaffiliated with the tribe.

        31.     In exchange for use of the tribe’s name, the beneficial owner of the payday lending

scheme pays the cooperating tribe a fraction of the revenues generated. While the percentage varies

from scheme-to-scheme, the number is almost always in the single digits.

        32.     However, an entity must function as a legitimate “arm of the tribe” in order to fall

under that tribe’s sovereign immunity. See Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold Casino &

Resort, 629 F.3d 1173, 1183 (10th Cir. 2010).

        33.     To determine if a particular entity is entitled to sovereign immunity, the majority of

courts have adopted the framework laid out in Breakthrough, which analyzed “(1) [the entities']

method of creation; (2) their purpose; (3) their structure, ownership, and management, including the

amount of control the tribe has over the entities; (4) whether the tribe intended for the entities to

have tribal sovereign immunity; (5) the financial relationship between the tribe and the entities; and

(6) whether the purposes of tribal sovereign immunity are served by granting immunity to the

entities.” Breakthrough at 1183, 1187-88.

        34.     These so-called “tribal lenders” usually do not survive scrutiny when examined


                                                    -6-
       Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 7 of 27 PageID #:7



closely, since virtually all business functions occur far from tribal land, by nontribal members, and

overwhelmingly benefit non-tribal members to such a degree that tribal involvement is effectively

nil.

        35.     Where non-tribal individuals and entities control and manage the substantive lending

functions, provide the lending capital necessary to support the operation, and bear the economic risk

associated with the operation, they are not in fact “operated” by Native American tribes and,

therefore, are not shielded by sovereign immunity.

        36.     Further, sovereign immunity, even if legitimately invoked, still does not turn an

otherwise illegal loan into a legal one. See, e.g., United States v. Neff, No. 18-2282, 787 F. App'x 81 (3d

Cir. Sept. 6, 2019) (upholding criminal convictions of two individuals engaged in an online payday

lending rent-a-tribe scheme; sovereign immunity does not transform illegal loans into legal ones, and

“reasonable people would know that collecting unlawful debt is unlawful”).

        37.     Attempting to circumvent state interest rate caps by fraudulently asserting

tribal sovereign immunity has been found to constitute criminal conduct. See United

States v. Tucker, et al., No. 1:16-cr-91-PKC, 2017 U.S. Dist. LEXIS 134265 (S.D.N.Y. Mar. 1, 2017).

                           NATIONAL SMALL LOAN’S
                   EVOLUTION INTO A PURPORTED TRIBAL ENTITY

        38.      Around November 18, 2013, the website nationalsmallloan.com was

registered; archived Domain Name Registration records show it was registered to Melissa

Drotar, 7257 NW 4th Blvd. #7, Gainesville, FL 32607, email melissa@nationalpayday.com.

(Website, Exhibit F, and domain registration, Exhibit G)

        39.     Nationalpayday.com was supposedly owned by Devidia II Ltd., which

claimed to be located in Costa Rica. “Devidia II” appears to be named after the fictional

planet Devidia II, referenced in Star Trek: The Next Generation.

                                                   -7-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 8 of 27 PageID #:8



        40.    In reality, the business was beneficially owned by Aaron Taravella

(“Taravella”), Oscar Rodriguez (“Rodriguez”), Jesus Diaz (“Diaz”), and other, non-Costa Rican

investors.

        41.    The address 7257 NW 4th Blvd.., #7, Gainesville, FL 32607 belongs to

Westside Postal Express, a company that provides private post office boxes.

        42.    National Pay Day operated out of an office at 4911 SW 91st Terrace, Suite A,

Gainesville, FL 32608. This is the same address used by Taravella for his business, Strategic

Funding Partners, Inc. (Exhibit H) At one point, Strategic Funding Partners, Inc., did business as

“Gainesville Title Loan.”

        43.    National Small Loan made payday loans from its website at rates exceeding 700%

annually. Archived web pages from January 2015 (Exhibit I) show no indication that the website, at

that time, claimed any kind of affiliation with a Native American tribe. In January 2015, National

Small Loan’s logo featured a blue-and-black stack of cash to the left, with the word “National” on

one line and “SmallLoan.com” on a second.

        44.    Web archives from 2015 show its business hours to be listed as 9am to 5pm Eastern

Standard Time. (Exhibit I) Gainesville, Florida, is in the Eastern Time Zone.

        45.    Web archives from 2015 show the main customer service number for

NationalSmallLoan.com was 877-778-8006 and its fax number was 866-513-0374. (Exhibit I)

        46.     The identical phone and fax numbers can be found on the website of

Nationalpayday.com (Exhibit J)

        47.    In June 2015, the State of Washington, Department of Financial Institutions,

Division of Consumer Services, fined Devidia II Ltd. $4,750 for making illegal, unlicensed loans in

Washington State, and ordered it to cease and desist.


                                                 -8-
      Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 9 of 27 PageID #:9



        48.     Shortly thereafter, National Small Loan began claiming it was owned by the LDF

Tribe in rural Wisconsin, and that it was operated from the second floor of a cigarette store called

the Smoke Shop in Lac du Flambeau, Wisconsin.

        49.     The LDF Tribe is a small, isolated, and economically depressed Indian Tribe located

in rural Wisconsin.

           ORIGIN OF THE LDF TRIBE’S PAYDAY LENDING OPERATIONS

        50.     An article published in the LDF Tribe’s newsletter, Inwewin, in July 2013 noted

that the tribe had embarked on a new internet lending business. The article stated that “some view

payday loan and internet lending businesses as predatory, with companies taking advantage of

individuals already in unpleasant financial situations.” The article also stated that “the Tribe has

partnered with one of the largest and most experienced lending companies.” (Exhibit K)

        51.      Lacking both capital and experience, and in desperate need of money, the

tribe attempted to rent out one of its few remaining assets – its sovereign immunity – to

non-tribal persons and entities who agreed to pay the LDF Tribe a small percentage of

each loan as a fee or commission.

        52.     Within a short period of time, the LDF Tribe became one of the most prolific

suppliers in the rental market for sovereign immunity, making “rent-a-tribe” agreements with over

50 different non-tribal investors.

        53.      The LDF Tribe received between one and three percent of revenues from

each of these lenders in exchange for the use of their name. Despite supposedly owning a

multitude of payday loan websites, transacting tens of millions of dollars in total revenues

per month, a feat which would require thousands of employees, each and every payday

lending website purportedly owned by the LDF Tribe states its business office operated


                                                   -9-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 10 of 27 PageID #:10



from the same small structure located at 597 Peace Pipe Rd., Lac Du Flambeau, WI

54538. (Exhibit D)

        54.     After its “acquisition” by the LDF Tribe, money flowed in – and out – of

National Small Loan through a maze of different shell companies, including Unified

Analytics, LLC (“Unified Analytics”), and National Techmark, Inc. (“National

Techmark”). Both of these companies operated from 4911 SW 91st Terrace, Suite A, in

Gainesville and were owned by Taravella’s long-time associates, Rodriguez and Diaz.

        55.     Unified Analytics and National Techmark received more than $5 million

from Ganador Enterprises, LLC, and Carl Ruderman (“Ruderman”). Unified Analytics

and National Techmark used the money to fund “tribal” payday loans. Ruderman,

through 1 Global Capital, LLC (“1 Global Capital”), raised millions of dollars from

thousands of individual investors using a network of unlicensed and barred brokers,

telling investors the money would be invested “safely” and used to make merchant cash

advances.

        56.      Ruderman, 1 Global Capital, Unified Analytics, and National Techmark

were sued in 2018 by the Securities and Exchange Commission for fraud. 1 Global

Capital’s chief financial officer, Alan Heide, was sentenced to a five-year prison term in

2019 for his role in the fraud.

        57.     Even though National Small Loan now claims to be located in Wisconsin,

which is in the Central Time Zone, its website indicates hours of operation in Eastern

Standard Time. Its logo also remains the same.

        58.     The fax number 866-513-0374 is still used by both the “tribal” National

Small Loan (Exhibit A, second to last page) and non-tribal National PayDay as of August 2020


                                                 -10-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 11 of 27 PageID #:11



(Exhibit L)

        59.     National Small Loan now purports to be owned by Midaaswi, LLC.

        60.     Loan underwriting followed the same patterns as before. Loan approval was made

by the non-tribal owners of National Small Loan, under the direction of Lorenzo. Electronic

documents were transmitted to a Midaaswi/LDF Holdings representative on LDF tribal soil in

Wisconsin, who rubber-stamped approval for the loan while technically on the LDF Tribe’s

reservation. The loans are then funded from bank accounts to which Midaaswi/LDF Holdings have

no access, and the loans are serviced and collected by nontribal entities off the LDF Tribe’s

reservation, again under the direction of Lorenzo.

        61.     However, LDF Holdings and Midaaswi were compensated by the beneficial,

non-tribal owners of National Small Loan for their complicity.

                              FACTS RELATING TO PLAINTIFF

        62.     On or about May 7, 2021, Defendants made a loan to Plaintiff via Internet in the

amount of $500 at a disclosed annual percentage rate of 704.63% (Exhibit A).

        63.     The loan document is a form document.

        64.     Defendants regularly make loans to individuals in Illinois at such rates.

        65.     The loan was obtained for personal, family or household purposes and not

for business purposes.

        66.     At no time have Defendants had a license from the Illinois Department of Financial

and Professional Regulation or a state or federal banking or credit union charter, entitling it to make

loans to Illinois residents at more than 9% interest.

        67.     Defendants nevertheless advertise and make loans to Illinois residents at rates

greatly exceeding 9%.


                                                  -11-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 12 of 27 PageID #:12



          68.     Defendants sought out Illinois residents for such loans.

          69.     Plaintiff has made payments on the loan.

                        COUNT I - DECLARATORY AND INJUNCTIVE
                          RELIEF AGAINST ILLEGAL CONDUCT

          70.     Plaintiff incorporates paragraphs 1-69.

          71.     There is a controversy between Plaintiff and the class, on the one hand, and

Defendants, on the other, as to whether Plaintiffs must repay the loans made to them.

          72.     Declaratory relief will resolve such controversy.

          73.     An injunction is necessary to prevent Defendants from taking any action to collect

the void debts.

                                        CLASS ALLEGATIONS

          74.     Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(2).

          75.     The class consists of (a) all individuals with Illinois addresses (b) to whom a loan

was made in the name of Midaaswi at more than 9% interest (c) which loan is still outstanding.

          76.     Plaintiff may alter the class definition to conform to developments in the case and

discovery.

          77.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

          78.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendants engage in a practice of making and

attempting to collect illegal loans.

          79.     Plaintiff will fairly and adequately represent the class members. Plaintiff

                                                    -12-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 13 of 27 PageID #:13



has retained counsel experienced in class actions and consumer credit litigation.

         80.    Plaintiff’s claim is typical of the claims of the class members. All are

based on the same factual and legal theories.

         81.    Defendant has acted on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate.

         82.    The class is entitled to a declaration that Defendants are not entitled to collect on the

loans described, an injunction against any further collection efforts by Defendants, and restitution

of all such amounts collected by Defendants.

         WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                        i.        Injunctive relief;

                        ii.       Declaratory relief;

                        iii.      Restitution of all amounts collected on the loans from members of

                                  the class;

                        iv.       Costs of suit; and

                        v.        Such other and further relief as the Court deems proper.

                               COUNT II – ILLINOIS INTEREST ACT

         83.    Plaintiff incorporates paragraphs 1-69.

         84.    Defendants contracted for and collected loans at more than 9% interest from

Plaintiff and the class members, in violation of 815 ILCS 205/4.

         85.    Plaintiff and the class members are entitled to statutory damages under 815 ILCS

205/6.




                                                       -13-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 14 of 27 PageID #:14



                                       CLASS ALLEGATIONS

          86.    Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(3).

          87.    The class consists of (a) all individuals with Illinois addresses (b) to whom

a loan was made in the name of Midaaswi at more than 9% interest (c) which loan is still outstanding

or has been paid on or after a date two years prior to the filing of suit.

          88.    Plaintiff may alter the class definition to conform to developments in the case and

discovery.

          89.    The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

          90.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendants engage in a practice of making and

attempting to collect illegal loans.

          91.    Plaintiff will fairly and adequately represent the class members. Plaintiff

has retained counsel experienced in class actions and consumer credit litigation.

          92.    Plaintiff’s claim is typical of the claims of the class members. All are

based on the same factual and legal theories.

          93.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                 a.      Individual actions are not economically feasible.

                 b.      Members of the class are likely to be unaware of their rights.

          WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:


                                                    -14-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 15 of 27 PageID #:15



                         i.       Damages as provided in 815 ILCS 205/6.

                         ii.      Attorney’s fees, litigation expenses and costs of suit; and

                         iii.     Such other and further relief as the Court deems proper.

                      COUNT III – ILLINOIS CONSUMER FRAUD ACT

          94.    Plaintiff incorporates paragraphs 1-69.

          95.    Defendants contracted for and collected loans prohibited by the Illinois Predatory

Loan Prevention Act.

          96.    Violation of the Predatory Loan Prevention Act is a violation of the Illinois

Consumer Fraud Act.

                                        CLASS ALLEGATIONS

          97.    Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(3).

          98.    The class consists of (a) all individuals with Illinois addresses (b) to whom a loan

was made in the name of Midaaswi at more than 9% interest (c) which loan was made on or after a

date 3 years prior to the filing of suit.

          99.    Plaintiff may alter the class definition to conform to developments in the case and

discovery.

          100.   The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

          101.   There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendants engage in a practice of making and

attempting to collect illegal loans.


                                                    -15-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 16 of 27 PageID #:16



        102.    Plaintiff will fairly and adequately represent the class members. Plaintiff

has retained counsel experienced in class actions and consumer credit litigation.

        103.    Plaintiff’s claim is typical of the claims of the class members. All are

based on the same factual and legal theories.

        104.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                a.      Individual actions are not economically feasible.

                b.      Members of the class are likely to be unaware of their rights;

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                        i.      Compensatory damages;

                        ii.     Punitive damages;

                        iii.    Attorney’s fees, litigation expenses and costs of suit; and

                        iv.     Such other and further relief as the Court deems proper.

                                         COUNT IV – RICO

        105.    Plaintiff incorporates paragraphs 1-69.

        106.    This claim is against Jessi Lee Phillips Lorenzo and LDF Holdings, LLC.

        107.    All loans made in the name of Midaaswi, LLC to Illinois residents are (a)

unenforceable under Illinois law in whole or in part as to principal or interest because of the laws

relating to usury, and (b) were incurred in connection with the business of lending money at a rate

usurious under Illinois law, where (c) the usurious rate (704.63%, in the case of Plaintiff, and similar

rates, in the case of the class members) is at least twice the enforceable rate (9%).

        108.    The loans are therefore “unlawful debts” as defined in 18 U.S.C. §1961(6).

        109.    Midaasawi, LLC is an enterprise affecting interstate commerce, in that it is located


                                                   -16-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 17 of 27 PageID #:17



outside of Illinois and makes loans to Illinois residents via the Internet.

        110.     Defendants Jessi Lee Phillips Lorenzo and LDF Holdings, LLC are associated with

Midaaswi, LLC, as set forth above, in that they direct and control its lending activities.

        111.     Defendants LDF Holdings, LLC and Jessi Lee Phillips Lorenzo conducted or

participated in the conduct of the affairs of Midaaswi, LLC through a pattern of collection of

unlawful debt, as set forth above, in violation of 18 U.S.C. §1962(c).

        112.     Plaintiff was deprived of money as a result.

                                       CLASS ALLEGATIONS

        113.     Plaintiff brings this claim on behalf of a class.

        114.     The class consists of (a) all individuals with Illinois addresses (b) to whom a loan was

made in the name of Midaaswi at more than 9% interest (c) which loan was made on or after a date

4 years prior to the filing of suit.

        115.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

        116.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                 a.       Whether the loans at issue are “unlawful debts” as defined in RICO.

                 b.      Whether Midaaswi is an “enterprise.”

                 c.       Whether Defendants are associated with Midaaswi.

                 d.      Whether Defendants conducted or participated in the affairs of Midaaswi

                          through a pattern of making and collecting unlawful loans.

        117.     Plaintiff will fairly and adequately represent the class members. Plaintiff has retained


                                                    -17-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 18 of 27 PageID #:18



counsel experienced in class actions and consumer credit litigation.

        118.    Plaintiff’s claim is typical of the claims of the class members. All are based on the

same factual and legal theories.

        119.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                a.      Individual actions are not economically feasible.

                b.      Members of the class are likely to be unaware of their rights.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                        i.         Treble damages;

                        ii.        Attorney’s fees, litigation expenses and costs of suit; and

                        iii.       Such other or further relief as the Court deems proper.

                                           COUNT V – RICO

        120.    Plaintiff incorporates paragraphs 1-69.

        121.    This claim is against Jessi Lee Phillips Lorenzo.

        122.    All loans made in the name of Midaaswi, LLC to Illinois residents are (a)

unenforceable under Illinois law in whole or in part as to principal or interest because of the laws

relating to usury, and (b) were incurred in connection with the business of lending money at a rate

usurious under Illinois law, where (c) the usurious rate (704.63%, in the case of Plaintiff, and similar

rates, in the case of the class members) is at least twice the enforceable rate (9%).

        123.    The loans are therefore “unlawful debts” as defined in 18 U.S.C. §1961(6).

        124.    Midaasawi, LLC and LDF Holdings, LLC constitute an association in fact enterprise,

existing for the purpose of making high-interest loans.

        125.    The association in fact enterprise affects interstate commerce, in that it has physical


                                                     -18-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 19 of 27 PageID #:19



locations outside of Illinois and makes loans to Illinois residents via the Internet.

        126.     Defendant Jessi Lee Phillips Lorenzo is associated with the enterprise, in that she

directs and controls its lending activities.

        127.     Defendant Jessi Lee Phillips Lorenzo conducted or participated in the conduct of the

affairs of the association in fact enterprise through a pattern of collection of unlawful debt, as set

forth above, in violation of 18 U.S.C. §1962(c).

        128.     Plaintiff was deprived of money as a result.

                                          CLASS ALLEGATIONS

        129.     Plaintiff brings this claim on behalf of a class.

        130.     The class consists of (a) all individuals with Illinois addresses (b) to whom a loan was

made in the name of Midaaswi at more than 9% interest (c) which loan was made on or after a date

4 years prior to the filing of suit.

        131.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

        132.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                 a.       Whether the loans at issue are “unlawful debts” as defined in RICO.

                 b.      Whether LDF Holdings and Midaaswi constitute an association in fact

                          “enterprise.”

                 c.       Whether Defendant is associated with the enterprise.

                 d.      Whether Defendant conducted or participated in the affairs of the enterprise

                          through a pattern of making and collecting unlawful loans.


                                                    -19-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 20 of 27 PageID #:20



        133.    Plaintiff will fairly and adequately represent the class members. Plaintiff has retained

counsel experienced in class actions and consumer credit litigation.

        134.    Plaintiff’s claim is typical of the claims of the class members. All are based on the

same factual and legal theories.

        135.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                a.       Individual actions are not economically feasible.

                b.       Members of the class are likely to be unaware of their rights.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

                         i.        Treble damages;

                         ii.       Attorney’s fees, litigation expenses and costs of suit; and

                         iii.      Such other or further relief as the Court deems proper.

                                           COUNT VI – RICO

        136.    Plaintiff incorporates paragraphs 1-69.

        137.    This claim is against Jessi Lee Phillips Lorenzo.

        138.    All loans made in the name of Midaaswi, LLC to Illinois residents are (a)

unenforceable under Illinois law in whole or in part as to principal or interest because of the laws

relating to usury, and (b) were incurred in connection with the business of lending money at a rate

usurious under Illinois law, where (c) the usurious rate (704.63%, in the case of Plaintiff, and similar

rates, in the case of the class members) is at least twice the enforceable rate (9%).

        139.    The loans are therefore “unlawful debts” as defined in 18 U.S.C. §1961(6).

        140.    LDF Holdings, LLC is an “enterprise.”

        141.    Defendant Jessi Lee Phillips Lorenzo is associated with LDF Holdings, LLC, as set


                                                     -20-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 21 of 27 PageID #:21



forth above, in that she is its principal executive officer and directs and controls its lending activities,

including the making of loans in the name of Midaaswi, LLC.

        142.     LDF Holdings, LLC, is engaged in interstate commerce, in that it is located outside

of Illinois and is involving in the making and collection of loans to Illinois residents via the Internet.

        143.     Defendant Jessi Lee Phillips Lorenzo conducted or participated in the conduct of

the affairs of LDF Holdings, LLC through a pattern of collection of unlawful debt, as set forth

above, in violation of 18 U.S.C. §1962(c).

        144.     Plaintiff was deprived of money as a result.

                                        CLASS ALLEGATIONS

        145.     Plaintiff brings this claim on behalf of a class.

        146.     The class consists of (a) all individuals with Illinois addresses (b) to whom a loan was

made in the name of Midaaswi, LLC at more than 9% interest (c) which loan was made on or after a

date 4 years prior to the filing of suit.

        147.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

        148.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                 a.      Whether the loans at issue are “unlawful debts” as defined in RICO.

                 b.      Whether LDF Holdings is an “enterprise.”

                 c.      Whether Defendant Lorenzo is associated with LDF Holdings.

                 d.      Whether LDF Holdings is responsible for the making of loans in the name

                         of Midaaswi.


                                                    -21-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 22 of 27 PageID #:22



                e.       Whether Defendant conducted or participated in the affairs of LDF

                         Holdings, LLC through a pattern of making and collecting unlawful loans.

        149.    Plaintiff will fairly and adequately represent the class members. Plaintiff has retained

counsel experienced in class actions and consumer credit litigation.

        150.    Plaintiff’s claim is typical of the claims of the class members. All are based on the

same factual and legal theories.

        151.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                a.       Individual actions are not economically feasible.

                b.       Members of the class are likely to be unaware of their rights.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

                         i.        Treble damages;

                         ii.       Attorney’s fees, litigation expenses and costs of suit; and

                         iii.      Such other or further relief as the Court deems proper.

                                           COUNT VII – RICO

        152.    Plaintiff incorporates paragraphs 1-69.

        153.    This claim is against Jessi Lee Phillips Lorenzo and LDF Holdings, LLC.

        154.    All loans made in the name of Midaaswi, LLC to Illinois residents are (a)

unenforceable under Illinois law in whole or in part as to principal or interest because of the laws

relating to usury, and (b) were incurred in connection with the business of lending money at a rate

usurious under Illinois law, where (c) the usurious rate (704.63%, in the case of Plaintiff, and similar

rates, in the case of the class members) is at least twice the enforceable rate (9%).

        155.    The loans are therefore “unlawful debts” as defined in 18 U.S.C. §1961(6).


                                                     -22-
     Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 23 of 27 PageID #:23



        156.     Midaaswi, LLC is an “enterprise.”

        157.     Defendants Jessi Lee Phillips Lorenzo and LDF Holdings, LLC are associated with

Midaaswi, LLC, as set forth above, in that they direct and control its lending activities.

        158.     Midaaswi, LLC is engaged in interstate commerce, in that it is located outside of

Illinois and makes loans to Illinois residents via the Internet.

        159.     Defendants LDF Holdings, LLC and Jessi Lee Phillips Lorenzo agreed and

conspired to originate unlawful debts in the name of Midaaswi and collect them, in violation of 18

U.S.C. §1962(d).

        160.     Plaintiff was deprived of money as a result.

                                        CLASS ALLEGATIONS

        161.     Plaintiff brings this claim on behalf of a class.

        162.     The class consists of (a) all individuals with Illinois addresses (b) to whom a loan was

made in the name of Midaaswi, LLC at more than 9% interest (c) which loan was made on or after a

date 4 years prior to the filing of suit.

        163.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 class members.

        164.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                 a.      Whether the loans at issue are “unlawful debts” as defined in RICO.

                 b.      Whether Midaaswi is an “enterprise.”

                 c.      Whether Defendants agreed to make and collect unlawful loans, as set forth

                         above.


                                                    -23-
    Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 24 of 27 PageID #:24



        165.    Plaintiff will fairly and adequately represent the class members. Plaintiff has retained

counsel experienced in class actions and consumer credit litigation.

        166.    Plaintiff’s claim is typical of the claims of the class members. All are based on the

same factual and legal theories.

        167.    A class action is superior for the fair and efficient adjudication of this matter, in that:

                a.      Individual actions are not economically feasible.

                b.      Members of the class are likely to be unaware of their rights.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                        i.         Treble damages;

                        ii.        Attorney’s fees, litigation expenses and costs of suit; and

                        iii.       Such other or further relief as the Court deems proper.




                                                   /s/ Daniel A. Edelman
                                                   Daniel A. Edelman
Daniel A. Edelman (ARDC 0712094)
Tara L. Goodwin (ARDC 6297473)
David Kim (ARDC 6303707)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                                     -24-
Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 25 of 27 PageID #:25



                                     JURY DEMAND

  Plaintiff demands trial by jury.


                                        /s/ Daniel A. Edelman
                                        Daniel A. Edelman




                                         -25-
        Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 26 of 27 PageID #:26



                                             NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a
court awards. All rights relating to attorney’s fees have been assigned to counsel.




                                                         /s/ Daniel A. Edelman
                                                         Daniel A. Edelman
Daniel A. Edelman (ARDC 0712094)
Tara L. Goodwin (ARDC 6297473)
David Kim (ARDC 6303707)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com

T:\38011\Pleading\Complaint DAE 7-9-21_Pleading.WPD




                                                          -26-
    Case: 3:21-cv-50307 Document #: 1 Filed: 08/02/21 Page 27 of 27 PageID #:27



                                     LIST OF EXHIBITS


A     Ms. Combs’ loan agreement

B     LDF Holdings entry on Wisconsin Department of Financial Institutions website

C     Material from LDF Holdings website

D     Image of 597 Peace Pipe Road, Lac du Flambeau, WI 54538

E     LinkedIn profile of Jessi Lee Phillips Lorenzo

F     nationalsmallloan.com, archived website

G     Domain registration records for nationalsmallloan.com

H     records showing 4911 SW 91st Terrace, Suite A, Gainesville, FL 32608 was used for
      Strategic Funding Partners, Inc., d/b/a “Gainesville Title Loan”

I     National Small Loan, archived web pages from January 2015

J     archived material from website of Nationalpayday.com

K     article published in the LDF Tribe’s newsletter, Inwewin, in July 2013

L     material from website of non-tribal National PayDay




                                                -27-
